Citation Nr: 1109322	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUES
 
1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) between July 9, 2003 and May 21, 2007?
 
2.  Entitlement to a rating in excess of 50 percent for PTSD between May 22, 2007 and January 3, 2009?
 
3.  Entitlement to a rating in excess of 70 percent for PTSD from January 4, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 

ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1968 to July 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The issue of entitlement to a rating in excess of 70 percent for PTSD from January 4, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  From July 9, 2003 to May 21, 2007, the Veteran's posttraumatic stress disorder was not productive of more than occupational and social impairment with reduced reliability and productivity.
 
2.  From May 22, 2007 to January 3, 2009, the Veteran's posttraumatic stress disorder was productive of not more than occupational and social impairment with deficiencies in most areas.  



CONCLUSIONS OF LAW
 
1.  From July 9, 2003 to May 21, 2007, the criteria for an evaluation in excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  From May 22, 2007 to January 3, 2009, a 70 percent rating, but not higher, for posttraumatic stress disorder is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.   There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2003 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain.  Information regarding how VA determines the disability rating and effective date was provided to the Veteran in December 2007.  The claim was readjudicated in July 2008.  Thus, any timing error was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

When evaluating a mental disorder, the VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  
 
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, occupation, or own name.  Id.
 
A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A global assessment of functioning score between 41 and 50 indicates that the veteran has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the global assessment of functioning scale.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is currently rated as 50 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.


Factual Background 
 
The Veteran was granted entitlement to service connection for PTSD in an October 1993 rating decision.  In July 2003, the Veteran requested an increased rating for his PTSD, and in a November 2004 rating decision, the RO increased the evaluation to 50 percent based on the findings of a June 2004 VA examination effective July 9, 2003.  The Veteran contends that his symptoms warranted a higher disability rating than the assigned 50 percent rating reflects.  See November 15, 2005 VA-9 Substantive Appeal Form.  
 
In June 2004, the Veteran was afforded a VA examination for his PTSD.  During his examination, the Veteran reported that he had experienced nightmares, flashbacks, hypervigilance, an easy startle reflex, and anxiety since service.  The Veteran stated that these symptoms were moderate in nature and that he had such symptoms two to three times a week.  It was noted that the Veteran worked in construction and that he was generally able to perform his job.  The Veteran stated that he had been married for twenty-six years and that his relationship with his family was good.  He stated, however, that he isolated himself and had few friends and associates.  
 
On mental status examination, the Veteran was found to be depressed with a blunted affect and normal speech.  There were no appreciable problems, and his thought process and content were normal.  There was no suicidal or homicidal ideation.  The Veteran was oriented to person, place and time, and his insight, judgment and impulse control were fair.  A diagnosis of PTSD with moderate symptoms and a global assessment of functioning score of 50 were provided.
 
June 2004 correspondence from Dr. S.S. of the private facility Cardiology Associates of North Jersey noted that the Veteran had been a patient since 1989 and that he had been treatment for PTSD with Meloril.  It was noted that in 2001, the Veteran's dosage was increased due to increased symptoms of anxiety, stress reaction and difficulty sleeping.
 
An October 25, 2004 Vet Center intake report described the Veteran's reported symptoms including a blunted affect and a depressed mood.  The Veteran firmly denied suicidal and homicidal ideation.  He was future oriented.  There was no evidence of loosening of associations, flight of ideas or disorganized thinking.  There was no evidence of a thought disorder.  The Veteran was judged capable of sustaining interpersonal relationships, and he was able to maintain employment though he had conflicts with family members and co-workers.  The Veteran reported nightmares of combat, interrupted sleep and isolative behaviors and feelings.  He reported that he was irritable and had a short temper since returning home from the Vietnam War.  He reported a history of getting into fights at work and reported that he changed employment frequently after discharge.  The Veteran did exhibit marked alterations in cognitive schema surrounding safety, meaning and trust.  The Veteran's social worker reported an assessment of severe chronic PTSD.
 
A March 17, 2005 Vet Center treatment note reported that the Veteran had difficulty with verbal confrontations at work and reported that he was fired from one job following an argument he had with his foreman.  He firmly denied homicidal intent or plan, persecutory ideation, as well as either visual or auditory hallucinations.  The Veteran reported that he continually ruminated over potential terrorist attacks since September 11th.  No evidence of suicidal ideation was reported, nor were any such signs as obsessional rituals, illogical speech, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene described.
 
A November 15, 2005 Vet Center treatment note reported that the Veteran was requested to seek treatment by his wife.  He reported increasing delusional and paranoid thinking which resulted in marital conflicts.  The Veteran reported that he spent 10 to 15 hours a day on "panic" websites related to subjects such as avian flu and terrorist activity and noted that he spent a lot of money on survivalist gear and stockpiling food in preparation for a terrorist attack.  The social worker noted that the Veteran's mood was anxious and his affect flattened.  There was no delusional material elicited.  Suicidal and homicidal ideation were denied.  Insight and judgment were reported as fair.  
 
A May 22, 2007 treatment note from the Vet Center noted that the Veteran reported an exacerbation of symptoms since he had been unemployed.  The Veteran increasing irritability, mistrust, angry outbursts, increased alcohol use, nightmares, intrusive recollections of Vietnam, hypervigilance and isolative behaviors.  The Veteran stated that he quit his job secondary to friction with his boss.  Significantly, the Veteran's wife had called the day before indicating that the appellant was discussing suicidal ideation.  
 
An October 2007 VA medical center mental health note reported that since the Veteran stopped working he was depressed, anxious and preoccupied with terrorism.  He was keeping food in the house in case of a terrorist act.  The Veteran reported fleeting thoughts of suicide but he denied any serious thought, plan or intention.  The Veteran reported having a panic attack and reported that watching the news triggered thoughts of Vietnam.  Mental status examination revealed no active psychosis, a depressed mood and a flat affect.  The Veteran denied suicidal or homicidal ideation and was described as having adequate impulse control.  The Veteran's global assessment score was noted as 45.  
 
A January 2008 questionnaire completed by VA psychiatrist Dr. M.S. reported that the Veteran had difficulty adapting to change or stressful situations and that in his opinion the Veteran suffered from total occupational and social impairment.  Dr. M.S. also stated that in his opinion the Veteran's PTSD affected his efforts to gain and maintain employment.  It was opined that the Veteran had difficulties meeting multiple tasks or demands and that tolerance was impaired due to stress.  A global assessment of functioning score of 45 was provided.
 
An April 2008 VA medical center mental health note reported that the Veteran was stable on his medication, and that his depression and anxiety had lessened.  The appellant denied suicidal ideation, plan or intention and showed adequate impulse control.  A global assessment score of 45 was provided.  
 
The Veteran reported for a VA examination in May 2008.  He reported having anxiety and that he had stopped working due to difficulty working with others and working in a crowd.  He reported ongoing, vivid memories of Vietnam, and needing medication to sleep at night.  He described crowd avoidance and a habit of avoiding his family members.  He described being easily irritated, and having mood swings and a quick temper.  He described an easy startle response and hypervigilance.  The Veteran explained that following September 11th, he stocked up on supplies in his house anticipating a potential siege.  
 
Mental status examination revealed a calm mood, but a constricted and blunted affect.  The appellant's speech was normal.  There was no evidence of perceptual impairment.  The Veteran denied suicidal ideation but stated that while he had never attempted suicide, he thought of it frequently.  The Veteran had never engaged in homicidal behavior.  He was oriented to time, place and person.  Memory, insight, concentration, abstract reasoning, judgment and impulse control were all intact.  The diagnosis was moderate chronic PTSD.  A global assessment score of 50 was provided.
 
Analysis
 
Having reviewed all of the evidence, the Board finds that, prior to May 22, 2007, the Veteran's PTSD was manifested by not more than occupational and social impairment with reduced reliability and productivity.  The Board finds, however, that after resolving reasonable doubt in the appellant's favor that since May 22, 2007, the Veteran's PTSD most nearly approximated the occupational and social impairment with deficiencies in most areas described in the 70 percent disability rating criteria.    
 
Prior to May 22, 2007, the Veteran's symptoms included nightmares, flashbacks, hypervigilance, an easy startle reflex, and anxiety.  A blunted affect and depressed mood were also noted.  Notably, symptoms such as suicidal ideation, intermittently illogical, obscure or irrelevant speech, impaired impulse control and difficulty in a work like setting were not demonstrated.  Further, during this period, while some familial and work-related problems were reported, the Veteran had been married to the same woman for over 20 years and he had a good relationship with his family.  See June 9, 2004 VA Examination.  Moreover, the appellant consistently denied any history of suicidal ideation, and there was no evidence of obsessional rituals which interfered with routine activities, illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Additionally, during this period, there was no evidence of any circumstantial, circumlocutory or stereotyped speech or difficulty in understanding complex commands.  The Veteran's judgment and insight were described as fair.  The Veteran did report getting into fights at work, and in June 2004 the Veteran's VA examiner provided a global assessment of functioning score of 50 which indicates serious symptoms.  The Board finds, however, that the preponderance of evidence demonstrated reduced occupational and social impairment which most nearly approximated those described in the 50 percent rating criteria during this period.
 
In contrast, from May 22, 2007, the evidence demonstrates symptomatology most appropriately rated as 70 percent disabling.  A May 22, 2007 Vet Center treatment note reported increased nightmares, increased intrusive recollections, and for the first time verbal indications of suicidal ideation.  These treatment notes additionally state that the Veteran's PTSD symptoms strained his relationship with his wife demonstrating a reduced social functioning.  Global assessment scores of 45 are further evidence of serious PTSD symptoms.   Accordingly, given the Veteran's demonstrated decrease in his ability to function both  at home and occupationally, the Board finds that, between May 22, 2007 and January 3, 2009, a 70 percent disability rating is warranted.
 
The Board, however, finds that between May 22, 2007 and January 3, 2009, that the evidence preponderates against entitlement to a 100 percent rating.  The Veteran was not totally occupationally and socially impaired due to a gross impairment in thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, or any evidence of being a persistent danger of hurting himself or others.  While he has retired and has a strained family relationship, he has maintained a relationship with his family.  While suicidal ideation has been evidenced, homicidal ideation has been consistently denied.  At his VA examinations, the Veteran consistently was appropriately groomed, cooperative, alert, and fully oriented to person, place, and time.  The Veteran was consistently found to be able to perform activities of daily living.  In light of these factors a 100 percent schedular rating is not in order.  

The Board notes Dr. M.S.'s assertion that the Veteran had the symptoms described in the 100 percent rating criteria, however, the preponderance of the evidence is against finding that while some of the criteria in the 100 percent rating criteria are demonstrated, the preponderance of the symptoms demonstrated by the Veteran as a whole most nearly approximate those symptoms described in the 70 percent disability rating criteria.
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's PTSD is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. Thun.
 
 
ORDER
 
A rating in excess of 50 percent for posttraumatic disorder from July 9, 2003 and May 21, 2007, is denied.
 
A 70 percent evaluation, but no higher, for posttraumatic stress disorder from May 22, 2007 and January 3, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
In January 2009, the Veteran's wife, M.S., stated that the appellant had become increasingly irritable, and was verbally and physically abusive towards her.  She additionally reported that her husband's judgment was poor and that he was negligent in his hygiene and generally unable to work.
 
The letter from the Veteran's wife suggests an increase in the severity of the Veteran's symptoms.  However, presently, the exact degree of the Veteran's PTSD is unclear from the evidence on file.  Therefore, a remand is required in order to obtain clarification on these issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should take appropriate action to secure any pertinent records dating since January 4, 2009 which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO must have a VA psychiatrist examine the Veteran and all pertinent records, including any newly offered evidence, to determine the nature and extent of the appellant's posttraumatic stress disorder since January 4, 2009.  The examiner must address whether it is at least as likely as not that the Veteran's posttraumatic stress disorder since January 4, 2009, or any portion of time since January 3, 2009, has been productive of total occupational and social impairment.  The psychiatrist must opine whether it is at least as likely as not, i.e., there is at least a 50/50 chance, that PTSD precludes the Veteran from obtaining and maintaining employment.  The psychiatrist must provide a rationale for any opinion offered.  If the psychiatrist cannot offer an opinion without resorting to speculation, he or she must so state, and explain why speculation is required to reach the opinion offered.  
 
The psychiatrist must provide a copy of his or her curriculum vitae.
 
3.  The AMC/RO must review any medical examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
5.  Thereafter, the RO must readjudicate the question of what rating is warranted for PTSD from January 4, 2009.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


